DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-15 are currently pending.

Claim Objections
Claims 3 objected to because of the following informalities:  
In claim 3, lines 5-6, please amend “the QR code identifying the differential GPS receiver and its location” to recite “the QR code identifying the differential GPS receivers and location of the differential GPS receivers”;
In claim 5, please amend the claim to depend from claim 2 for proper antecedent basis;
In claim 5, lines 1-2, please amend “the current location” to recite “a current location”;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 6, 7, 9-10, 12-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over THORNTON, US 2002/0062730 in view of DURAN TORO et al, US 2011/0037639.
Re claim 1:
THORNTON teaches an apparatus comprising:
A transporter configured to transport the apparatus based on received instructions [0018] [0019];
A detector configured to detect a predetermined condition [0019];
A receiver configured to receive data from GPS receivers, which include one or more differential GPS receivers [0019]; and
For each of different times:
Detection data from the detector indicative of whether the predetermined condition was detected [0025]; and
Location data from the receiver related to the data received from the GPS receivers [0025].
THORNTON does not teach the apparatus comprises a memory.
DURAN TORO teaches an apparatus comprising: a receiver configured to receive data from GPS receivers, which include one or more differential GPS receivers [0054] [0055]; and a memory configured to store location data from the receiver related to the data received from the GPS receivers [0068]; and a processor [0022] [0029] [0074] [0075].


Re claims 2, 14 and 15:
THORNTON teaches a system and method comprising:
A mobile apparatus comprising:
A transporter configured to transport the apparatus based on received instructions;
A detector configured to detect a predetermined condition [0019];
A receiver configured to receive data from GPS receivers, which include one or more differential GPS receivers [0019]; and
For each of different times:
Detection data from the detector indicative of whether the predetermined condition was detected [0025]; and
Location data from the receiver related to the data received from the GPS receivers [0025].
A processor configured to determine, for each of the different times:
Whether the predetermined condition was detected based on the detection data; and a location of the apparatus based on the location data [0025].
THORNTON does not teach the apparatus comprises a memory.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of DURAN TORO in the apparatus of THORNTON such that the apparatus comprises a memory for storing data for the purpose of storing obtained data within the apparatus for later processing.
Re claims 6:
THORNTON, in view of DURAN TORO, teaches the apparatus of claim 1 further comprising a transmitter for transmitting the detection data and the location data for the different times [0019] [0025]. 
Re claim 7:
THORNTON, in view of DURAN TORO, teaches the apparatus of claim 1 wherein the instructions received by the transporter correspond with a predetermined transportation path, or comprise manual, real-time movement instructions from a user [0025].
Re claim 9:
THORNTON, in view of DURAN TORO, teaches the apparatus of claim 1 wherein the predetermined condition is a presence of metal [0019].
Re claim 10:
THORNTON, in view of DURAN TORO, teaches the apparatus of claim 1 wherein the detector detects at least one of metal, image, infrared, X-ray, radar, 
Re claim 12:
THORNTON, in view of DURAN TORO, teaches the apparatus of claim 1 wherein the apparatus provide an alarm to a user when predetermined condition has been detected [0025].
Re claim 13:
THORNTON, in view of DURAN TORO, teaches the apparatus of claim 1 wherein the detection data and the location data for the different times is used to generate a report of locations where the predetermined condition was detected [0025].

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over THORNTON, US 2002/0062730 in view of DURAN TORO et al, US 2011/0037639, as applied in claim 1, and further in view of DOLGIN et al, US 2016/0170030.
Re claims 4-5:
THORNTON, in view of DURAN TORO, teaches the apparatus of claim 1, but does not specify the one or more GPS receivers are at a predetermined distance from one another.
DOLGIN teaches an apparatus wherein one or more receivers are at a predetermined distance from one another [0022]; wherein a processor determines a current location based on a speed and direction of the apparatus [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of DOLGIN in the .  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over THORNTON, US 2002/0062730 in view of DURAN TORO et al, US 2011/0037639, as applied in claim 1, and further in view of FERSTL et al, US 10,691,943.
Re claim 8:
THORNTON, in view of DURAN TORO, teaches the apparatus of claim 1, wherein THORNTON suggests usage of video to identify and confirm a type of ordinance (object of interest) [0025].  THORNTON does not teach the apparatus comprising a camera, the camera configured to transmit image data from an image to the processor, the processor configured to use image processing to determine whether the image corresponds with an object of interest.
FERSTL teaches an apparatus comprising a camera and a processor, the camera configured to transmit image data from an image to the processor, the processor configured to use image processing to determine whether the image corresponds with an object of interest (column 20, line12 – column 21, line 45; column 23, lines 40-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of FERSTL in the apparatus of THORNTON, in view of DURAN TORO, such that the apparatus .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over THORNTON, US 2002/0062730 in view of DURAN TORO et al, US 2011/0037639, as applied in claim 1, and further in view of TEBAY, US 2016/0356574.
Re claim 11:
THORNTON, in view of DURAN TORO, teaches the apparatus of claim 1, but does not teach the detector is removably mounted to the apparatus such that the detector is replaceable with a different detector.
TEBAY teaches an apparatus (UAV) wherein a sensor module is removably mounted to the apparatus such that the sensor module is replaced with a different sensor [0049] [0240] [0241].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the teachings of TEBAY such that the detector is removably mount to the apparatus and replaceable with a different detector for the purpose of interchanging different sensors to fit a particular user need.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: MILNES et al, US 2002/0057217, “GPS Based Tracking System” which utilizes DGPS for object detection and tracking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.